DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bentzinger et al. (US 10028439 B2) in view of Reijersen Van Buren et al. (US 20190053434 A1).

Regarding Claim 1,  Van Bentzinger  teaches a bale retriever for retrieving bales (Col 2, lines 22-23, “FIG. 1 is a perspective view of an apparatus for gathering bales”), comprising: a chassis (Col 3, lines 21-22 “The apparatus…includes wheels…attached to a bed chassis”); a bale pick up carried by the chassis (Col 2, lines 62-65,  “The apparatus…includes a bed…for holding one or more bales and a loading assembly…for lifting a bale off the ground and conveying it to the bed”) and configured to contact and pick up a bale (Col 2, lines 62-65,  “The apparatus…includes a bed…for holding one or more bales and a loading assembly…for lifting a bale off the ground and conveying it to the bed”); a steering assembly carried by the chassis and configured to steer the bale retriever (Col 4, lines 13-16, “the position of the loading assembly…and bed…relative to the pull vehicle…is adjusted by use of a steerable axle assembly”); at least one sensor carried by the chassis and configured to sense at least one bale feature of the bale (Col 1,line 67-Col 2, line 1, “A forward-looking sensor is mounted on the chassis for sensing a bale”, Col 5, lines 36-40 “The alignment control system includes a sensor that is used to sense a bale and/or to sense an edge of the bale to align the apparatus…with the bale during bale pick-up”) and provide at least one bale feature signal (Col 6, lines 54-60, the first sensor…is used alone to sense the edge of the bale…the first sensor…is used to sense the edge…validate or confirm the presence of a bale”); receive the at least one bale feature signal from the at least one sensor (Col 5, lines 36-40 “The alignment control system includes a sensor that is used to sense a bale and/or to sense an edge of the bale to align the apparatus…with the bale during bale pick-up”); and the at least one bale feature signal from the at least one sensor (Col 5, lines 36-40 “The alignment control system includes a sensor that is used to sense a bale and/or to sense an edge of the bale to align the apparatus…with the bale during bale pick-up”). 
Van Bentzinger does not teach a controller operatively coupled to the steering assembly and the at least one sensor, the controller being configured to: receive bale drop location information; identify an exact bale location of the bale based at least partially on the bale drop location information; generate a steering control signal based at least partially on the exact bale location; and output the steering control signal to the steering assembly.  However, Reijersen Van Buren teaches these limitations.
Reijersen Van Buren teaches a controller operatively coupled to the steering assembly and the at least one sensor ([0223] “the controller…is configured to provide a steering signal for an automatic steering device…of the pulling tractor…automatically steered and pulls the baler”, [0136] “data-processing controller…which belongs to a baler computer and automatically processes signals from the position sensor…from the inclination sensor…”), the controller being configured to: receive bale drop location information ([0136] “the controller…provides an activation signal when a bale is ready to be deposited…suitable bale depositing location”); identify an exact bale location of the bale based at least partially on the bale drop location information ([0073] “deposited bale should have a minimal distance to the area border…the distance of a location to the area border is one ground property… measured by measuring the current geo-position of the bale forming apparatus and using an electronic map of the area showing the area borders”); generate a steering control signal based at least partially on the exact bale location ([0223] “the controller…is configured to provide a steering signal for an automatic steering device…automatically steer or drive the baler…the determined suitable bale  depositing location”, ”, [0136] “data-processing controller…which belongs to a baler computer and automatically processes signals from the position sensor…from the inclination sensor…”); and output the steering control signal to the steering assembly ([0223] “the controller…is configured to provide a steering signal for an automatic steering device”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include a controller operatively coupled to the steering assembly and the at least one sensor, the controller being configured to: receive bale drop location information; identify an exact bale location of the bale based at least partially on the bale drop location information; generate a steering control signal based at least partially on the exact bale location; and output the steering control signal to the steering assembly as taught by  Reijersen Van Buren in order to reduce “the risk that the deposited bale causes damage to living beings or to further objects or is itself damaged…it is avoided that the deposited bale rolls or glides downward due to a high inclination serving as the or one measured ground property value…If a further property of the ground surface is measured, the risk is reduced that the deposited bale is damaged by a rigid object on the ground or due to high ground moisture or is polluted” (Reijersen Van Buren, [0034]).



Regarding Claim 6, Van Bentzinger teaches the bale retriever of claim 1, wherein the at least one sensor comprises an optical sensor and/or a LIDAR sensor (Col 6, lines 62-63, “The loading sensor…may be a photoelectric-type (i.e., photo-eye) sensor which includes transmitter and receiver ends”).  

Regarding Claim 7, Van Bentzinger teaches the bale retriever of claim 1, further comprising at least one lighting device carried by the chassis and configured to emit nonvisible light (Col 6, lines 62-63, “The loading sensor…may be a photoelectric-type (i.e., photo-eye) sensor which includes transmitter and receiver ends”; Examiner interprets “photoelectric-type sensor” as a lighting device that emits an infrared (nonvisible) light beam).   

Regarding Claim 9, Van Bentzinger a system for retrieving bales, the system comprising: at least one bale retriever comprising: a chassis; a steering assembly carried by the chassis and configured to steer the at least one bale retriever; and a bale pick up carried by the chassis and configured to contact and pick up a bale; at least one sensor being configured to sense at least one bale feature of the bale and provide at least one bale feature signal; receive the at least one bale feature signal from the at least one sensor; the at least one bale feature signal from the at least one sensor; 

Van Bentzinger does not teach a system for producing bales, at least one baler comprising: a frame a crop collector connected to the frame and configured to collect crop material from a field, a bale chamber connected to the frame and configured to bale crop material collected by the crop collector, a controller operatively coupled to the steering assembly and the at least one sensor, the controller being configured to: receive bale drop location information, identify an exact bale location of the bale based at least partially on the bale drop location information, generate a steering control signal based at least partially on the exact bale location; and output the steering control signal to the steering assembly.  However, Reijersen Van Buren teaches these limitations.
Reijersen Van Buren teaches a system for producing bales ([0128] “a bale forming apparatus…configured to form round-cylindrical bales…from loose crop material such as hay or straw or silage”), at least one baler comprising: a frame a crop collector connected to the frame and configured to collect crop material from a field ([0015] “at least one bale carrier arranged for carrying at least one bale”, [0046] “The loose material can be picked up by a pick-up unit or can be ejected by a further harvester and be deposited on a conveyor belt of the bale”), a bale chamber connected to the frame and configured to bale crop material collected by the crop collector ([0041] “The processing device can process loose material in the processing chamber while the bale carrier carries a completed bale”), a controller operatively coupled to the steering assembly and the at least one sensor ([0223] “the controller…is configured to provide a steering signal for an automatic steering device…of the pulling tractor…automatically steered and pulls the baler”, [0136] “data-processing controller…which belongs to a baler computer and automatically processes signals from the position sensor…from the inclination sensor…”), the controller being configured to: receive bale drop location information ([0136] “the controller…provides an activation signal when a bale is ready to be deposited…suitable bale depositing location”), identify an exact bale location of the bale based at least partially on the bale drop location information ([0073] “deposited bale should have a minimal distance to the area border…the distance of a location to the area border is one ground property… measured by measuring the current geo-position of the bale forming apparatus and using an electronic map of the area showing the area borders”), generate a steering control signal based at least partially on the exact bale location ([0223] “the controller…is configured to provide a steering signal for an automatic steering device…automatically steer or drive the baler…the determined suitable bale  depositing location”, ”, [0136] “data-processing controller…which belongs to a baler computer and automatically processes signals from the position sensor…from the inclination sensor…”); and output the steering control signal to the steering assembly ([0223] “the controller…is configured to provide a steering signal for an automatic steering device”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include a system for producing bales, at least one baler comprising: a frame a crop collector connected to the frame and configured to collect crop material from a field, a bale chamber connected to the frame and configured to bale crop material collected by the crop collector, a controller operatively coupled to the steering assembly and the at least one sensor, the controller being configured to: receive bale drop location information, identify an exact bale location of the bale based at least partially on the bale drop location information, generate a steering control signal based at least partially on the exact bale location; and output the steering control signal to the steering assembly.  as taught by  Reijersen Van Buren in order to reduce “the risk that the deposited bale causes damage to living beings or to further objects or is itself damaged…it is avoided that the deposited bale rolls or glides downward due to a high inclination serving as the or one measured ground property value…If a further property of the ground surface is measured, the risk is reduced that the deposited bale is damaged by a rigid object on the ground or due to high ground moisture or is polluted” (Reijersen Van Buren, [0034]).
Regarding Claim 14, Van Bentzinger teaches the system of claim 9, wherein the at least one sensor comprises an optical sensor and/or a LIDAR sensor (Col 6, lines 62-63, “The loading sensor…may be a photoelectric-type (i.e., photo-eye) sensor which includes transmitter and receiver ends”).  
Regarding Claim 15, Van Bentzinger teaches the system of claim 9, wherein the at least one bale retriever further comprises at least one lighting device carried by the chassis and configured to emit nonvisible light (Col 6, lines 62-63, “The loading sensor…may be a photoelectric-type (i.e., photo-eye) sensor which includes transmitter and receiver ends”; Examiner interprets “photoelectric-type sensor” as a lighting device that emits an infrared (nonvisible) light beam).   

Regarding Claim 17, Van Bentzinger teaches the system of claim 9, wherein the at least one sensor is carried by the at least one baler or the at least one bale retriever (Col 6, lines 62-63, “The loading sensor…may be a photoelectric-type (i.e., photo-eye) sensor which includes transmitter and receiver ends”).

Regarding Claim 18, Van Bentzinger teaches the system of claim 9, wherein the controller is further configured to adjust a position of the bale pick up (Col 5, lines 36-40, “The apparatus…includes an alignment control system electronically coupled to a bale sensing system. The alignment control system includes a sensor that is used to sense a bale and/or to sense an edge of the bale to align the apparatus…with the bale during bale pick-up”).  

Regarding Claim 19, Van Bentzinger teaches the system of claim 9.  Van Bentzinger  does not teach wherein at least one of: the at least one baler comprises a plurality of balers; or the at least one bale retriever comprises a plurality of bale retrievers.  However, Reijersen Van Buren teaches this limitation ([0046] “Thanks to the two processing chambers it is not necessary to store loose material in the feeding channel”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein at least one of: the at least one baler comprises a plurality of balers; or the at least one bale retriever comprises a plurality of bale retrievers as taught by  Reijersen Van Buren in order to reduce “The risk of a jam or overload in the feeding channel” (Reijersen Van Buren, [0046]).
Regarding Claim 20, Van Bentzinger  teaches a method for retrieving bales (Col 2, lines 22-23, “FIG. 1 is a perspective view of an apparatus for gathering bales”), comprising: sensing, by at least one sensor (Col 1,line 67-Col 2, line 1, “A forward-looking sensor is mounted on the chassis for sensing a bale”, Col 5, lines 36-40 “The alignment control system includes a sensor that is used to sense a bale and/or to sense an edge of the bale to align the apparatus…with the bale during bale pick-up”), at least one bale feature of a bale (Col 5, lines 36-40 “The alignment control system includes a sensor that is used to sense a bale and/or to sense an edge of the bale to align the apparatus…with the bale during bale pick-up”), the at least one bale feature signal from the at least one sensor (Col 5, lines 36-40 “The alignment control system includes a sensor that is used to sense a bale and/or to sense an edge of the bale to align the apparatus…with the bale during bale pick-up”); the at least one sensor being configured to provide at least one bale feature signal (Col 6, lines 54-60, the first sensor…is used alone to sense the edge of the bale…the first sensor…is used to sense the edge…validate or confirm the presence of a bale”); and the at least one bale feature signal from the at least one sensor (Col 6, lines 54-60, the first sensor…is used alone to sense the edge of the bale…the first sensor…is used to sense the edge…validate or confirm the presence of a bale”). 
Van Bentzinger does not teach receiving, by a controller, bale drop location information, receiving, by the controller, identifying, by the controller, an exact bale location of the bale based at least partially on the bale drop location information, generating, by the controller, a steering control signal based at least partially on the exact bale location; and outputting, by the controller, the steering control signal to the steering assembly. However, Reijersen Van Buren teaches these limitations.
Reijersen Van Buren teaches receiving, by a controller, bale drop location information ([0136] “the controller…provides an activation signal when a bale is ready to be deposited…suitable bale depositing location”), receiving, by the controller, identifying, by the controller, an exact bale location of the bale based at least partially on the bale drop location information ([0073] “deposited bale should have a minimal distance to the area border…the distance of a location to the area border is one ground property… measured by measuring the current geo-position of the bale forming apparatus and using an electronic map of the area showing the area borders”), generating, by the controller, a steering control signal based at least partially on the exact bale location ([0223] “the controller…is configured to provide a steering signal for an automatic steering device…automatically steer or drive the baler…the determined suitable bale  depositing location”, ”, [0136] “data-processing controller…which belongs to a baler computer and automatically processes signals from the position sensor…from the inclination sensor…”); and outputting, by the controller, the steering control signal to the steering assembly ([0223] “the controller…is configured to provide a steering signal for an automatic steering device”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include receiving, by a controller, bale drop location information, receiving, by the controller, identifying, by the controller, an exact bale location of the bale based at least partially on the bale drop location information, generating, by the controller, a steering control signal based at least partially on the exact bale location; and outputting, by the controller, the steering control signal to the steering assembly as taught by  Reijersen Van Buren in order to reduce “the risk that the deposited bale causes damage to living beings or to further objects or is itself damaged…it is avoided that the deposited bale rolls or glides downward due to a high inclination serving as the or one measured ground property value…If a further property of the ground surface is measured, the risk is reduced that the deposited bale is damaged by a rigid object on the ground or due to high ground moisture or is polluted” (Reijersen Van Buren, [0034]).

Claims 2, 3 , 8, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bentzinger et al. (US 10028439 B2) in view of Reijersen Van Buren et al. (US 20190053434 A1) in further view of Johnson et al.  (US 20180252532 A1).

Regarding Claim 2,  Van Bentzinger teaches the bale retriever of claim 1.  Van Bentzinger does not teach wherein the controller is further configured to identify an exact bale orientation of the bale based at least partially on the at least one bale feature signal from the at least one sensor.  However, Johnson teaches this limitation ([0091] “the position determining device…to determine a position of the machine…a map of the field including…orientations of the bales”, [0038] The position determining device…may include a global navigation satellite system (GNSS) receiver, such as a device configured to receive signals from one or more positioning systems such as…global positioning system (GPS)”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the controller is further configured to identify an exact bale orientation of the bale based at least partially on the at least one bale feature signal from the at least one sensor as taught by  Johnson so that “the travel path segment…may need to be adjusted or lengthened to properly position the machine in line with the bale…at the necessary orientation” (Johnson, [0044).
Regarding Claim 3,  Van Bentzinger  teaches the bale retriever of claim 2. Van Bentzinger does not teach wherein the controller is further configured to identify the exact bale orientation by initially identifying: a round surface and a flat surface for a round bale; or a first side and a second side which has a smaller cross-sectional area than the first side for a square bale.  However, Johnson teaches this limitation (0043] “Bale orientation may be a constraint if the machine must engage the bale in line with a particular orientation…presents a first axis…and a second axis…If the bale...is a round bale, the machine may need to engage a flat face of the bale”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the controller is further configured to identify the exact bale orientation by initially identifying: a round surface and a flat surface for a round bale as taught by  Johnson so that “the travel path segment…may need to be adjusted or lengthened to properly position the machine in line with the bale…at the necessary orientation” (Johnson, [0044).

Regarding Claim 8,  Van Bentzinger  teaches the bale retriever of claim 1.  Van Bentzinger does not teach wherein the controller is further configured to generate a bale location map from the bale drop location information.  However, Johnson teaches this limitation [0091] “the computing device may be configured to automatically drive the bale collection machine along all or a portion of the preferred bale collection path using an automated guidance system…may use the position determining device….to determine…a map of the field including the locations…of the bales”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the controller is further configured to generate a bale location map from the bale drop location information as taught by  Johnson so that “the controller…may control movement of the machine through one or more actuators to cause the machine to follow the one or more bale collection paths and to engage and collect each bale on the path as the machine encounters the bale” (Johnson, [0091).
Regarding Claim 10, Van Bentzinger teaches the system of claim 9. Van Bentzinger  does not teach wherein the controller is further configured to identify an exact bale orientation of the bale based at least partially on the at least one bale feature signal from the at least one sensor. However, Johnson teaches this limitation ([0091] “the position determining device…to determine a position of the machine…a map of the field including…orientations of the bales”, [0038] The position determining device…may include a global navigation satellite system (GNSS) receiver, such as a device configured to receive signals from one or more positioning systems such as…global positioning system (GPS)”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the controller is further configured to identify an exact bale orientation of the bale based at least partially on the at least one bale feature signal from the at least one sensor as taught by  Johnson so that “the travel path segment...may need to be adjusted or lengthened to properly position the machine in line with the bale…at the necessary orientation” (Johnson, [0044).
 Regarding Claim 11, Van Bentzinger  teaches the system of claim 10. Van Bentzinger  does not teach wherein the controller is configured to identify the exact bale orientation by initially identifying: a round surface and a flat surface for a round bale; or a first side and a second side which has a smaller cross-sectional area than the first side for a square bale. However, Johnson teaches this limitation (0043] “Bale orientation may be a constraint if the machine must engage the bale in line with a particular orientation…presents a first axis…and a second axis…If the bale...is a round bale, the machine may need to engage a flat face of the bale”)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the controller is further configured to identify the exact bale orientation by initially identifying: a round surface and a flat surface for a round bale as taught by  Johnson so that “the travel path segment…may need to be adjusted or lengthened to properly position the machine in line with the bale…at the necessary orientation” (Johnson, [0044).
Regarding Claim 16, Van Bentzinger teaches the system of claim 9.  Van Bentzinger  does not teach wherein the controller is further configured to generate a bale location map from the bale drop location information.  However, Johnson teaches this limitation [0091] “the computing device may be configured to automatically drive the bale collection machine along all or a portion of the preferred bale collection path using an automated guidance system…may use the position determining device….to determine…a map of the field including the locations…of the bales”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the controller is further configured to generate a bale location map from the bale drop location information as taught by  Johnson so that “the controller…may control movement of the machine through one or more actuators to cause the machine to follow the one or more bale collection paths and to engage and collect each bale on the path as the machine encounters the bale” (Johnson, [0091).
Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bentzinger et al. (US 10028439 B2) in view of Reijersen Van Buren et al. (US 20190053434 A1) in further view of Johnson et al.  (US 20180252532 A1) and de Bruijn  (US 20170188518 A1).
Regarding Claim 4, Van Bentzinger teaches the bale retriever of claim 2,  Van Bentzinger does not teach wherein the at least one bale feature of the bale comprises a reflectance of one or more areas on the bale. However, de Bruijn teaches this limitation ([0035] “the optical sensing device is configured to emit a light beam and to sense light reflected by a bale or other object in the path of the beam”, [0060] “The optical sensor…emits a pulsed beam of light…downwards towards the ground…and detects any light reflected back towards the sensor…from the ground…or from any object, such as a bale…that intercepts the beam…The distance from the sensor…to the reflecting surface can then be determined from the time lapse between emitting a pulse of light and detecting the reflected light”).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the at least one bale feature of the bale comprises a reflectance of one or more areas on the bale as taught by de Bruijn so that “the control unit…operates during the bale pick-up process to ensure that the bale…is picked-up correctly” (de Bruijn [0071]).
Regarding Claim 5, Van Bentzinger teaches the bale retriever of claim 4.  Van Bentzinger does not teach wherein the controller is configured to identify the exact bale location and the exact bale orientation based at least partially on the reflectance of one or more areas on the bale.  However, de Bruijn teaches this limitation ([0040] “sensing distance positioned at an angle pointing in the direction of the horizontal (e.g. at 45 degrees relative to the vertical)…enables the sensing device to sense whether the object is detected in a forward or rearward driving direction”, [0025] “the non-contact sensing device is an optical sensing device, for example a laser-based distance measuring sensor…configured to emit a light beam and to sense light reflected by an object in the path of the beam”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the controller is configured to identify the exact bale location and the exact bale orientation based at least partially on the reflectance of one or more areas on the bale as taught by de Bruijn so that “the control unit…operates during the bale pick-up process to ensure that the bale…is picked-up correctly” (de Bruijn [0071]).
Regarding Claim 12, Van Bentzinger  teaches the system of claim 10.  Van Bentzinger  does not teach wherein the at least one bale feature of the bale comprises a reflectance of one or more areas on the bale.  However, de Bruijn teaches this limitation ([0035] “the optical sensing device is configured to emit a light beam and to sense light reflected by a bale or other object in the path of the beam”, [0060] “The optical sensor…emits a pulsed beam of light…downwards towards the ground…and detects any light reflected back towards the sensor…from the ground…or from any object, such as a bale…that intercepts the beam…The distance from the sensor…to the reflecting surface can then be determined from the time lapse between emitting a pulse of light and detecting the reflected light”).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the at least one bale feature of the bale comprises a reflectance of one or more areas on the bale as taught by de Bruijn so that “the control unit…operates during the bale pick-up process to ensure that the bale…is picked-up correctly” (de Bruijn [0071]).

Regarding Claim 13, Van Bentzinger teaches the system of claim 12. Van Bentzinger does not teach wherein the controller is configured to identify the exact bale location and the exact bale orientation based at least partially on the reflectance of one or more areas on the bale.  However, de Bruijn teaches this limitation ([0040] “sensing distance positioned at an angle pointing in the direction of the horizontal (e.g. at 45 degrees relative to the vertical)…enables the sensing device to sense whether the object is detected in a forward or rearward driving direction”, [0025] “the non-contact sensing device is an optical sensing device, for example a laser-based distance measuring sensor…configured to emit a light beam and to sense light reflected by an object in the path of the beam”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Van Bentzinger  to include wherein the controller is configured to identify the exact bale location and the exact bale orientation based at least partially on the reflectance of one or more areas on the bale as taught by de Bruijn so that “the control unit…operates during the bale pick-up process to ensure that the bale…is picked-up correctly” (de Bruijn [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamilton et al. (US 20210204482 A1) discloses the bale retriever comprising at least one lighting device carried by the chassis and configured to emit nonvisible light ([0066] “The NIR testing system…may be configured to emit near-infrared radiation and receive a reflected response from the plant material in all or some…e.g., one of every five or fewer bales, or one of every ten or fewer bales”).
Johnson et al. (US 20210105948 A1) discloses identify an exact bale location of the bale based at least partially on the bale drop location information ([0047] “Each time a bale is dropped the system…captures the location and orientation of the bale and stores it in memory, thereby collecting and storing the location and orientation information for a plurality of bales”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                    

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662